Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Norwood, Matthew (Reg. No. 75730) on February 17, 2022 and February 23. 2022.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended)  A method for operating a vehicle using an autonomous driving system (ADS), the method comprising:
prior to operating the vehicle, using the ADS, within an environment corresponding to a proposed map:
generating an operational design domain (ODD) definition, at a computer system, by:
receiving proposed condition space data comprising proposed map data representative of the proposed map; 
processing the proposed map data to generate a geographic dataset comprising a plurality of map features of the proposed map, the plurality of map features including: 

a plurality of routes on the proposed map, each route comprising one or more of the roadway segments;
obtaining ADS performance data, representative of performance of the ADS, comprising at least:
simulated ADS data, generated based on performance of the ADS in relation to simulated environmental data; 
processing the proposed condition space data,  the geographic dataset, and the ADS performance data to generate ADS risk data including, for each route of the plurality of routes, one or more route risk metric values, each route risk metric value being representative of a level of risk of operating the ADS on the route; and
processing the ADS risk data to generate the ODD definition, the ODD definition defining an ODD consisting of a bounded-risk portion of the proposed condition space, by:
identifying a first one or more routes consisting of each route of the plurality of routes having at least one route risk metric value of the one or more route risk metric values falling below a risk threshold, the first one or more routes defining the bounded-risk portion of the proposed condition space; and
identifying a second one or more routes consisting of each route of the plurality of routes having no route risk metric value of the one or more route risk metric values falling below the risk threshold, the second one or more routes being excluded from the bounded-risk portion of the proposed condition space;
after the ODD definition has been generated, storing the ODD definition in a memory of the vehicle; and
restricting the operation of the vehicle, using the ADS, to within the ODD defined by the ODD definition stored in the memory.

2. (Currently Amended) The method of claim 1, wherein:
the proposed condition space data further comprises environmental range data representative of a proposed range of environmental conditions;
	processing the proposed condition space data,  the geographic dataset, and the ADS performance data to generate the ADS risk data further comprises processing the environmental range data;
for each route of the plurality of routes, each respective route risk metric value of one or more route risk metric values is representative of a respective level of risk of operating the ADS on the route in the presence of a respective environmental condition of the proposed range of environmental conditions; and
the bounded-risk portion of the proposed condition space is further defined by, for each route of the first one or more routes, one or more environmental conditions of the proposed range of environmental conditions for which the route risk metric value representative of a level of risk of operating the ADS on the route in the presence of the environmental condition falls below the risk threshold.

3. (Previously Cancelled)	

4. (Previously Presented) The method of claim 2, wherein the map features of the proposed map further comprise:
	a plurality of nodes corresponding to locations on the proposed map,

	a plurality of object types, each object type having one or more probabilities of encounter, each probability of encounter being associated with one of the roadway segments.

5. (Previously Cancelled)

6. (Currently Amended) The method of claim 4, wherein each route risk metric value is calculated by summing an expected risk for each of a plurality of object types present on the corresponding route, the expected risk for an object type being calculated as the product of:
a severity value indicating an expected severity of failure of the ADS to react appropriately to the object type on the route;
an exposure value indicating a prevalence of the object type on the route; and 
a likelihood of failure value indicating the likelihood that the ADS will fail to react appropriately to the object type on the route; and
wherein the likelihood of failure value is based on the  ADS performance data .

7. (Previously Presented) The method of claim 1, further comprising:
	in response to determining that the vehicle is likely to exit the operational design domain, generating an alert for presentation to an operator of the vehicle.

8. (Previously Presented) The method of claim 1, further comprising, after operating the vehicle within the ODD:

processing, at the computer system, the proposed condition space data, the geographic dataset, and the additional data to generate updated ADS risk data including, for each route of the plurality of routes, one or more route risk metric values, each route risk metric value being representative of a level of risk of operating the ADS on the route, thereby defining an updated bounded-risk portion of the proposed condition space; 
processing the updated bounded-risk portion of the proposed condition space to generate an updated operational design domain definition defining an updated ODD consisting of the updated bounded-risk portion of the proposed condition space; and
storing the updated operational design domain definition in the memory.

9. (Currently Amended) The method of claim 1 [[8]], wherein the ADS performance data further comprises:
collected ADS data, collected from the ADS while the vehicle, equipped with the ADS, is being manually driven in a real world environment, and while the ADS is not engaged in operating the vehicle .

10. (Currently Amended) An autonomous vehicle equipped with an autonomous driving system (ADS), comprising:
a processor system; and
a memory coupled to the processor system, the memory tangibly storing thereon executable instructions that, when executed by the processor system, cause the processor system to:

receive proposed condition space data comprising proposed map data representative of the proposed map; 
process the proposed map data to generate a geographic dataset comprising a plurality of map features of the proposed map, the plurality of map features including: 
a plurality of roadway segments on the proposed map; and 
a plurality of routes on the proposed map, each route comprising one or more of the roadway segments;
obtain ADS performance data, representative of performance of the ADS, comprising at least:
simulated ADS data, generated based on performance of the ADS in relation to simulated environmental data; 
process the proposed condition space data,  the geographic dataset, and the ADS performance data to generate ADS risk data including, for each route of the plurality of routes, one or more route risk metric values, each route risk metric value being representative of a level of risk of operating the ADS on the route; and
process the ADS risk data to generate an operational design domain (ODD) definition, the ODD definition defining an ODD consisting of a bounded-risk portion of the proposed condition space, by:
identifying a first one or more routes consisting of each route of the plurality of routes having at least one route risk metric value of the one or more route risk metric values falling below a risk threshold, the first one or more routes defining the bounded-risk portion of the proposed condition space; and
identifying a second one or more routes consisting of each route of the plurality of routes having no route risk metric value of the one or more route 
after the ODD definition has been generated, store the ODD definition in the memory; and
after the ODD has been generated and stored in the memory, restrict the operation of the vehicle, using the ADS, to within the ODD defined by the ODD definition stored in the memory.

11. (Currently Amended) The vehicle of claim 10, wherein:
	the proposed condition space data further comprises environmental range data representative of a proposed range of environmental conditions;
	processing the proposed condition space data,  the geographic dataset, and the ADS performance data to generate the ADS risk data further comprises processing the environmental range data;
for each route of the plurality of routes, each respective route risk metric value of the one or more route risk metric values is representative of a respective level of risk of operating the ADS on the route in the presence of a respective environmental condition of the proposed range of environmental conditions; and
the bounded-risk portion of the proposed condition space is further defined by, for each route of the first one or more routes, one or more environmental conditions of the proposed range of environmental conditions for which the route risk metric value representative of a level of risk of operating the ADS on the route in the presence of the environmental condition falls below the risk threshold.

12. (Previously Cancelled)	

13. (Previously Presented) The vehicle of claim 11, wherein the map features of the proposed map further comprise:
	a plurality of nodes corresponding to locations on the proposed map,
each roadway segment corresponding to a path between two of the nodes; and
	a plurality of object types, each object type having one or more probabilities of encounter, each probability of encounter being associated with one of the roadway segments.	

14. (Previously Cancelled)

15. (Currently Amended) The vehicle of claim 13, wherein each route risk metric value is calculated by summing an expected risk for each of a plurality of object types present on the corresponding route, the expected risk for an object type being calculated as the product of:
a severity value indicating an expected severity of failure of the ADS to react appropriately to the object type on the route;
an exposure value indicating a prevalence of the object type on the route; and 
a likelihood of failure value indicating the likelihood that the ADS will fail to react appropriately to the object type on the route; and
wherein the likelihood of failure value is based on the  ADS performance data .

16. (Previously Presented) The vehicle of claim 10, wherein the instructions, when executed by the processor system, further cause the processor system to:


17. (Currently Amended) The vehicle of claim 10, wherein the instructions, when executed by the processor system, further cause the processor system to, after generating operating the vehicle within the operational design domain:
	receive additional data;
process the proposed condition space data, the geographic dataset, and the additional data to generate updated ADS risk data including, for each route of the plurality of routes, one or more route risk metric values, each route risk metric value being representative of a level of risk of operating the ADS on the route, thereby defining an updated bounded-risk portion of the proposed condition space; 
process the updated bounded-risk portion of the proposed condition space to generate an updated operational design domain definition defining an updated ODD consisting of the updated bounded-risk portion of the proposed condition space; and
store the updated operational design domain definition in the memory.

18. (Currently Amended) The vehicle of claim 10 [[17]], wherein the ADS performance data further comprises:
collected ADS data, collected from the ADS while the vehicle, equipped with the ADS, is being manually driven in a real world environment, and while the ADS is not engaged in operating the vehicle .



20. (Previously Presented) A non-transitory processor readable medium having tangibly stored thereon executable instructions that, when executed by a processor, cause the processor to perform the method of claim 2.

21. (Currently Amended) The method of claim 1, wherein : 
the simulated ADS data is generated by: 
obtaining simulated data based on simulation of: 
at least a portion of the proposed condition space data; and 
at least a portion of the geographic dataset; and
evaluating performance of the ADS using the simulated data, thereby generating the simulated ADS data.

22. (Currently Amended) The method of claim 6, wherein processing the proposed condition space data,  the geographic dataset, and the ADS performance data to generate the ADS risk data further comprises, for each object type on the corresponding route:
obtaining the severity value based on empirical data relating to insurance payouts.

23. (Currently Amended)) The vehicle of claim 10, wherein : 
the simulated ADS data is generated by: 
obtaining simulated data based on simulation of: 
at least a portion of the proposed condition space data; and 
at least a portion of the geographic dataset; and
evaluating performance of the ADS using the simulated data, thereby generating the simulated ADS  data.

24. (Currently Amended) The vehicle of claim 15, wherein processing the proposed condition space data, the geographic dataset, and the ADS performance data to generate the ADS risk data further comprises, for each object type on the corresponding route:
obtaining the severity value based on empirical data relating to insurance payouts.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.Regarding independent claims 1 and 10, closest prior art Chellapilla et al. (PGPub No US 2020/0284597 A1), Bin-Nun (PGPub No US 2019/0163185 A1), Haque et al. (PGPub No US 2020/0056892 A1), and Jonsson et al. (PGPub No US 2021/0149395 A1) (hereinafter Chellapilla, Bin-Nun, Haque, and Jonsson, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Chellapilla teaches determining an operational design domain for an autonomous vehicle and updating the operational design domain based on an amount of unexpected disengagements of the autonomous vehicle system, for each road segment, along a route. Based on the amount of disengagements, a performance metric for each segment of a route categorizes where the autonomous Chellapilla teaches updating an existing operational design domain based on a risk metric obtained from the autonomous vehicle operating in the proposed map. Chellapilla  fails to teach determining an operational design domain prior to operating the vehicle in the environment corresponding to the proposed map, wherein determining the operational design domain is based on simulated ADS data in relation to a simulated environment. Although Chellapilla teaches the use of simulated data, Chellapilla fails to teach the use of simulated data related to a simulated environment, prior to deploying the autonomous vehicle in the proposed map. 
Bin-Nun teaches a bounded risk portion of an operational design domain using an autonomous vehicle benchmark based on data gathered from human drivers in the proposed map. Although Bin-Nun addresses the use of simulated data in the background of the disclosure, Bin-Nun fails to teach the use of simulated data related to a simulated environment, prior to deploying the autonomous vehicle in the proposed map.
Haque teaches determining a bounded risk portion of an operational design domain, where the bounded risk portion has a risk metric falling below a threshold. Haque fails to teach the use of simulated data related to a simulated environment, prior to deploying the autonomous vehicle in the proposed map. The simulated data of Haque is based on real-world scenarios that the vehicles encountered while navigating the geographic region, i.e. after deploying the autonomous vehicles in the proposed map. 
Jonsson teaches obtaining sensor or map data and determining if a route conforms to the fulfillment of a safety barrier metric or a road characteristic metric. Jonsson further teaches restricting the use of the autonomous vehicle to the risk bounded portions of the operational design domain that meet the safety barrier metric or road characteristic metric. Jonsson fails to teach the use of simulated data related to a simulated environment, prior to deploying the autonomous vehicle in the proposed map. 
Chellapilla, Bin-Nun, Haque, and Jonsson fails to teach the use of simulated data related to a simulated environment, prior to deploying the autonomous vehicle in the proposed map. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. The claimed invention is directed to determining an operational design domain for an autonomous vehicle using simulated environmental data, prior to deploying the autonomous vehicle in the proposed map space, and restricting use of the autonomous vehicle to the risk bounded portions of the operational design domain. Thus the prior art of record does not render the invention, as claimed, obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668